Citation Nr: 1037178	
Decision Date: 09/30/10    Archive Date: 10/05/10	

DOCKET NO.  03-35 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for Type II diabetes 
mellitus. 

2.  Entitlement to service connection for the residuals of right 
ankle injury. 

3.  Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease of the lumbar spine, with residuals of 
a compression fracture at the level of the first lumbar vertebra. 

4.  Entitlement to an evaluation in excess of 10 percent for the 
residuals of fracture of the left (minor) clavicle.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESSES AT HEARINGS ON APPEAL

The Appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to October 1966.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a November 2002 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This case was previously before the Board in May 2005, at which 
time it was remanded for additional development.  The case is now 
again before the Board for appellate review.

Based on evidence contained in the file, and, in particular, 
testimony and correspondence from the Veteran's accredited 
representative dated in March 2004, it would appear that, in 
addition to the issues currently on appeal, the Veteran seeks 
service connection for a chronic headache disorder, as well as 
for an "arthritic condition."  Inasmuch as these issues have not 
been developed or certified for appellate review, they are not 
for consideration at this time.  They are, however, being 
referred to the RO for clarification, and, if necessary, 
appropriate action.

For reasons which will become apparent, the appeal regarding the 
issue of service connection for the residuals of right ankle 
injury, as well as increased evaluations for the Veteran's 
service-connected low back disorder and residuals of fracture of 
the left clavicle, is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify you 
if further action is required on your part.


FINDING OF FACT

Type II diabetes mellitus is not shown to have been present in 
service, or for many years thereafter, nor is it the result of 
any incident or incidents of the Veteran's period of active 
military service.


CONCLUSION OF LAW

Type II diabetes mellitus was not incurred in or aggravated by 
active military service, nor may such a disability be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the Veteran 
and his representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
(1) inform the Veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform 
the Veteran about the information and evidence that VA will seek 
to provide; and (3) inform the Veteran about the information and 
evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
February 2002 and June 2005, as well as in March 2006 and June 
2008.  In that correspondence, VA informed the Veteran that, in 
order to substantiate his claim for service connection, the 
evidence needed to show that he had a current disability, a 
disease or injury in service, and evidence of a nexus between the 
postservice disability and the disease or injury in service, 
which was usually shown by medical records and medical opinions.  
VA informed him that it had a duty to obtain any records held by 
any Federal agency.  It also informed him that, on his behalf, VA 
would make reasonable efforts to obtain records which were not 
held by a Federal agency, such as records from private doctors 
and hospitals.  The claim was readjudicated in August and 
September 2009 supplemental statements of the case.

To the extent there existed any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), such error was nonprejudicial, in that it did not 
effect the essential fairness of the adjudicatory process.  In 
point of fact, based on a review of the entire file, it is clear 
that the Veteran had a full understanding of the elements 
required to prevail on his claim.  Moreover, neither the Veteran 
nor his representative has raised allegations of prejudice 
resulting from error on the part of VA.  See Shinseki v. Sanders, 
129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 
128 (2008).


VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records, as well as both VA and private treatment 
records and examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the claim, 
and the Board is not aware of the existence of any additional 
relevant evidence which has not been obtained.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2000), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

In reaching this determination, the Board has reviewed all the 
evidence in the Veteran's claims file, which includes his 
multiple contentions, including those offered during the course 
of a Decision Review Officer hearing in September 2005, as well 
as hearings before two separate Veterans Law Judges in March 2004 
and September 2009.  The Board has further considered all 
pertinent evidence of record, including both VA and private 
treatment records and examination reports.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate the 
Veteran's claim, and what the evidence in the claims file shows, 
or fails to show, with respect to that claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran in this case seeks service connection for Type II 
diabetes mellitus.  In pertinent part, it is contended that, 
while in service, the Veteran's diet consisted predominantly of 
various starches and carbohydrates, which were incompletely 
digested, leading to a rise in the Veteran's serum blood glucose, 
and the eventual development of diabetes mellitus.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  Service connection may also be granted for any 
disease initially diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).  

Establishing service connection generally requires medical, or in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an inservice incurrence or aggravation of a disease or injury 
and (3) a nexus between the claimed inservice disease or injury 
and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Alternatively, service connection may be awarded for a "chronic" 
condition when:  (1) a chronic disease or disability manifest 
itself and is identified as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) and the Veteran 
currently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period) but is 
not identified until later, there is a showing of continuity of 
symptomatology after discharge, and the medical evidence relates 
the symptomatology to the Veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).

Moreover, where a Veteran served for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and diabetes mellitus becomes manifest to a 
degree of 10 percent within one year of date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

At no time during the Veteran's period of active military service 
did he serve in the Republic of Vietnam.  Accordingly, he is not 
entitled to the presumption of service connection for certain 
disabilities (including Type II diabetes mellitus) based on 
presumed exposure to Agent Orange in that country.  Nor is it 
otherwise alleged.  Rather, the Veteran's claim for service 
connection for Type II diabetes mellitus is premised exclusively 
upon his diet while in service which he asserts led to the 
development of diabetes mellitus.

In that regard, service treatment records, including a service 
separation examination of early October 1966, are negative for 
history, complaints, or abnormal findings indicative of the 
presence of elevated sugar/glucose levels, or any other 
indicators of diabetes mellitus.  While at the time of a service 
medical examination conducted for the purpose of the Veteran's 
continued service in the United States Marine Corp Reserves in 
February 1967, the Veteran gave a history of sugar in his urine 
prior to his original entry into the United States Marine Corps, 
that finding was apparently "checked out," and nothing was found.  
Moreover, a physical examination conducted at that time, as well 
as a subsequent service medical examination in February 1968, 
showed no evidence of any sugar in the Veteran's urine.  Nor was 
any pertinent diagnosis noted.  Significantly, at the time of a 
VA general medical examination in February 1973, approximately 
seven years following his discharge from service, the Veteran 
made no mention of diabetes mellitus.  Nor, once again, was any 
pertinent diagnosis noted.  

The earliest clinical indication of the potential presence of 
Type II diabetes mellitus is revealed by VA outpatient treatment 
records dated in 2005, almost 40 years following the Veteran's 
discharge from service, at which time the Veteran received a 
diagnosis of Type II diabetes mellitus, under "poor control."  
Significantly, at that time, there was no indication that the 
Veteran's diabetes mellitus was in any way related to an incident 
or incidents of his period of active military service, including 
his diet during that time.

The Board acknowledges that, during the course of a hearing 
before one of the undersigned Veterans Law Judges in September 
2009, the Veteran's accredited representative alleged that in 
service there was a medical record which showed that the Veteran 
had a high glucose.  See Transcript, p.6.  However, a detailed 
review of the Veteran's service treatment records shows no such 
elevated glucose level.  Moreover, during the course of that same 
hearing, the Veteran himself admitted that he did not, in fact, 
receive a diagnosis of diabetes mellitus until 2003 or 2004 (once 
again, many years following his discharge from service).

In evaluating the Veteran's claims, the Board has a duty to 
assess the credibility and weight to be given to the evidence of 
record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In 
that regard, and as noted above, the Veteran has attributed the 
origin of his Type II diabetes mellitus to his diet of starches 
and carbohydrates during his period of active military service.  
However, not until October 2007, more than 40 years following his 
discharge from service, did the Veteran claim service connection 
for diabetes mellitus.  Significantly, and as previously noted, 
the Veteran's Type II diabetes mellitus was first clinically 
documented no earlier than 2005, once again, almost 40 years 
following his discharge from active military service.  The 
passage of many years between discharge from service and medical 
documentation of a claimed disability, it should be noted, is a 
factor which tends to weigh against a claim for service 
connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  More importantly, for service connection to be 
established by continuity of symptomatology, there must be 
medical evidence which relates a current condition to that 
symptomatology.  See Savage, supra.  In this case, there is no 
such medical evidence suggesting a link between the Veteran's 
Type II diabetes mellitus and his diet (or, for that matter, any 
other incident) of the Veteran's period of active military 
service.

The Board acknowledges the Veteran's statements and testimony 
regarding the origin of his current Type II diabetes mellitus.  
However, the Board rejects those assertions to the extent that 
the Veteran seeks to etiologically relate his diabetes mellitus 
to various inservice incidents, including his inservice diet.  
The Veteran's statements and history, it should be noted, when 
weighed against the objective evidence of record, are neither 
credible nor of particular probative value.  Moreover, while the 
absence of medical reports alone cannot be used to refute 
continuity of symptomatology, the absence of any evidence of 
diabetes mellitus in service, as well as a prolonged postservice 
period without complaint, factor against the Veteran's 
assertions.  Significantly, the Veteran, as a layperson, is not 
competent to create the requisite causal nexus for his diabetes 
mellitus.  Rather, evidence which requires medical knowledge must 
be provided by someone qualified as an expert by knowledge, 
skill, experience, training, or education, none of which the 
Veteran has.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Based on the aforementioned, the Board is unable to reasonably 
associate the Veteran's Type II diabetes mellitus, first 
persuasively documented many years following service discharge, 
with any incident or incidents of his period of active military 
service.  Accordingly, service connection for that disability 
must be denied.


ORDER

Service connection for Type II diabetes mellitus is denied.


REMAND

In addition to the above, the Veteran seeks service connection 
for the residuals of right ankle injury, as well as increased 
evaluations for service-connected degenerative joint disease of 
the lumbar spine (with residuals of a compression fracture at the 
level of the first lumbar vertebra) and a fracture of the left 
(minor) clavicle.  It is contended that the Veteran's current 
right ankle disability is the result of a number of injuries to 
his right ankle sustained during his period of active military 
service.  Further contended is that current manifestations of the 
Veteran's service-connected low back and left clavicle 
disabilities are more severe than presently evaluated, and 
productive of a greater degree of impairment than is reflected by 
the respective schedular evaluations now assigned.

The service treatment records show that on a number of occasions 
in service, the Veteran received treatment a sprain of his right 
ankle.  While at the time of a service separation examination in 
October 1966, there was no evidence of any chronic residuals of 
the Veteran's inservice right ankle injuries, the Veteran has 
nonetheless consistently maintained that, since the time of his 
discharge from service, he has experienced continuous problems 
with his right ankle.  Significantly, in September 2009, the 
Veteran testified that he had experienced problems with his right 
ankle not only "right after service," but "up to the present 
time."  See Transcript, pp. 4-5.

Following a VA orthopedic examination of the Veteran's right 
ankle in March 2006, it was the opinion of the examiner that the 
Veteran's right ankle disability was not the result of his 
inservice right ankle sprains, in that his service separation 
examination made no mention of any right ankle problems, and he 
himself did not complain of any such problem until the "late 
1960's or early 1970's," thereby demonstrating "no continuity of 
care."  However, the examiner failed to address the Veteran's his 
complaints of continuity of symptomatology, specifically, his 
allegations of continuing pain from the time of his sprains in 
service up to the present time.  Under the circumstances, an 
addendum opinion from the VA examiner is necessary prior to a 
final adjudication of the Veteran's claim for service connection.

Turning to the issues of increased evaluations for the Veteran's 
service-connected low back disability and left clavicle fracture, 
in December 2003 a private chiropractor indicated that he had 
treated the Veteran for several years for a chronic low back 
complaint, and that recent radiographic studies had revealed 
slightly increased degeneration in the Veteran's lower back.  
While the RO, on at least one occasion, attempted to obtain the 
chiropractor's treatment records from the Veteran, no attempt was 
apparently ever made to obtain those records directly from the 
chiropractor.  Such action is necessary prior to a final 
adjudication of the Veteran's claim for increase.

In correspondence of September 2009, the Veteran's accredited 
representative argued that, based on a review of the pertinent 
evidence of record, there were rather marked discrepancies 
between range of motion measurements for the Veteran's lumbar 
spine obtained at the time of VA orthopedic examinations in 
September 2005 and July 2009.  It was indicated that range of 
motion measurements obtained in July 2009 showed a "dramatic 
improvement" over those obtained in September 2005.  Further 
argued was that there was a similar discrepancy between 
descriptions of the Veteran's left clavicle obtained at the time 
of a VA orthopedic examination in October 2002 versus those 
obtained during the course of a subsequent VA examination in 
September 2005.  Moreover, it was argued that the July 2009 VA 
examiner's conclusion that symptomatology attributable to the 
Veteran's left clavicle fracture was "distinctly separate" from 
that attributable to his (nonservice-connected) left rotator cuff 
repair was unsubstantiated by the record.

Finally, in September 2009, the Veteran testified that, since the 
time of his VA orthopedic examination in July 2009, his low back 
symptomatology had "gotten worse."  See Transcript p. 6.  More 
specifically, according to the Veteran, when attempting to bend 
over, he experienced a "constant pain," such that he often found 
it difficult to get out of bed.  See Transcript, pp. 6-7.  Under 
the circumstances, the Board is of the opinion that an 
additional, more contemporaneous VA examination would be 
appropriate prior to a final adjudication of the Veteran's claims 
for increase.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993); see also Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

The Board has taken into consideration the contentions of the 
Veteran and his accredited representative regarding the origin of 
his current right ankle disorder, as well as the current severity 
of his service-connected low back and left clavicle disabilities.  
Based on a review of the entire evidence of record, and in 
deference to the request of the Veteran's accredited 
representative, the case is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should contact the Veteran's 
private chiropractor, Dr. J. K. Teass, 
whose office is located at 300 Virginia 
Avenue, Post Office Box 646, Vinton, 
Virginia  24179, with a request that he 
provide copies of any and all records of 
treatment of the Veteran at the Vinton 
Chiropractic Clinic.  The Veteran should be 
requested to sign the necessary 
authorization for release of those private 
medical records to the VA.  All attempts to 
procure such records should be documented 
in the file.  If the RO/AMC cannot obtain 
those records, a notation to that effect 
should be included in the claims file.  In 
addition, the Veteran and his 
representative should be informed of any 
such problem.

2.  Any pertinent VA or other inpatient or 
outpatient treatment records, subsequent to 
July 2009, the date of the most recent VA 
examination of record, should then be 
obtained and incorporated in the claims 
folder.  Once again, the Veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts to 
procure such records should be documented 
in the file.  If the RO/AMC cannot obtain 
records identified by the Veteran, a 
notation to that effect should be included 
in the claims file.  In addition, the 
Veteran and his representative should be 
informed of any such problem.

3.  The Veteran should then be afforded an 
additional VA orthopedic examination in 
order to more accurately determine the 
exact nature and etiology of his current 
right ankle disability, as well as the 
current severity of his service-connected 
low back and left clavicle disabilities.  
Given that all of the Veteran's previous VA 
orthopedic examinations have been conducted 
by the same examiner, and in deference to 
the request of the Veteran and his 
representative, the requested VA 
examination should be conducted by an 
examiner who has not previously seen or 
examined the Veteran.  The RO/AMC is 
advised that the Veteran must be given 
adequate notice of the date and place of 
any requested examination.  Moreover, the 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause may have an adverse 
affect on his claims.

As regards the requested examinations, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed. 

Following completion of the orthopedic 
examination, the examiner should 
specifically comment as to whether the 
Veteran's current right ankle disability, 
that is, status post right ankle sprain 
with mild degenerative joint disease, at 
least as likely as not had its origin 
during the Veteran's period of active 
military service.  A complete rationale 
must be provided for any opinion 
offered, and all information and 
opinions, when obtained, must be made a 
part of the Veteran's claims folder.

In addition, following completion of the 
orthopedic examination, the examiner should 
specifically comment regarding the severity 
of the Veteran's service-connected low back 
and left clavicle disabilities, to include 
any and all limitation of motion (e.g., 
flexion and/or extension), as well as any 
functional loss associated with pain, 
weakened movement, excess fatigability, 
incoordination, swelling, and deformity or 
atrophy of disuse.  The examiner should 
also discuss factors associated with 
disability, such as objective indications 
of pain or pressure on manipulation.  In 
addition, the examiner should inquire as to 
whether the Veteran experiences flare-ups 
associated with his service-connected low 
back and left clavicle disabilities.  To 
the extent possible, any additional 
functional loss or limitation of motion 
attributable to such flare-ups should be 
described.  Moreover, symptomatology 
directly attributable to the Veteran's 
service-connected residuals of left 
clavicle fracture should, to the extent 
possible, be differentiated from 
symptomatology more appropriately 
attributable to the Veteran's 
(nonservice-connected) residuals of 
left rotator cuff tear.  

The claims folder and a separate copy 
of this REMAND must be made available 
to and reviewed by the examiner prior 
to completion of the examination.  
Moreover, a notation to the effect that 
this record review has taken place must 
be included in the examination report.

4.  The RO/AMC should then readjudicate the 
Veteran's claim for service connection for 
the residuals of right ankle injury, as 
well as his claims for increased 
evaluations for service-connected 
degenerative joint disease of the lumbar 
spine (with residuals of a compression 
fracture at the level of the first lumbar 
vertebra) and residuals of fracture of the 
left (minor) clavicle.  Should the benefits 
sought on appeal remain denied, the Veteran 
and his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims for 
benefits since the issuance of the most 
recent SSOC in July 2009.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The Veteran need take no action unless otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




__________________________                      
__________________________
        K. J. ALIBRANDO                                    MARK 
W. GREENSTREET
        Veterans Law Judge                                          
Veterans Law Judge
    Board of Veterans Appeals                                
Board of Veterans Appeals




	                     
______________________________________________
	J. PARKER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


